Exhibit 10.20

MANNING & NAPIER GROUP, LLC

290 Woodcliff Drive

Fairport, New York 14450

October 31, 2011

Mr. James E. Mikolaichik

15 Minuteman Road

Medfield, MA 02052

Dear Mr. Mikolaichik:

In consideration of the services to be provided by you to Manning & Napier
Group, LLC, a Delaware limited liability company (the “Company”), and its
Affiliates, the Company hereby grants to you a membership interest in the
Company representing 0.033% of the Company’s membership interests (the “Grant”)
subject to the terms and conditions of this letter (this “Agreement”). Unless
otherwise defined herein, capitalized terms shall have the meaning ascribed to
such terms in the Company’s Limited Liability Company Operating Agreement, dated
as of October 3, 2011 (as amended from time to time, the “Operating Agreement”).

1. Operating Agreement. As a condition to receiving the Grant, you shall agree
to be bound by the terms of the Operating Agreement by executing and delivering
to the Company a duly executed Joinder to the Operating Agreement annexed
thereto as Exhibit A. The membership interest comprising the Grant is intended
to constitute a “profits interests” within the meaning of Revenue Procedures
93-27 and 2001-43.

2. Forfeiture and Vesting.

(a) The membership interest subject to the Grant shall vest on January 1, 2015,
provided that you have created and implemented a well-functioning infrastructure
for strategic planning and mergers and acquisitions for the Company and its
subsidiaries, as determined by the Managing Member, and further provided that
you are an employee of the Company in good standing as of January 1, 2015.

(b) Any portion of the membership interest that does not vest in accordance with
the terms of this Section 2 shall be forfeited by you on January 1, 2015,
without any consideration paid to you and shall be cancelled on the books and
records of the Company.

3. Transferability. Notwithstanding any provision of the Operating Agreement to
the contrary, the membership interest issued to you pursuant to this Agreement
may not be transferred, sold or otherwise disposed of for a period two (2) years
from the date such membership interest vests in accordance with Section 2
hereof.

 

1



--------------------------------------------------------------------------------

4. Voting and Economic Rights. Notwithstanding any provision of the Operating
Agreement to the contrary, with respect to the membership interest granted to
you pursuant to this Agreement, you shall not have any voting or economic rights
until such time that such membership interest vests.

5. Anti-Dilution. From the date hereof until the date of a Corporate Transaction
(as defined below), the membership interest granted by this Agreement shall not
be diluted as a result of the issuance of any membership interests or Units of
the Company. For purposes of this Agreement, “Corporate Transaction” means any
issuance of securities by the Company (other than securities issued to M&N Group
Holdings, Manning & Napier Capital Company, LLC and employees of the Company or
its Affiliates), a merger of the Company, a sale of assets of the Company (other
than in the ordinary course of business), a restructuring or recapitalization of
the Company or other similar transaction.

6. Noncompete Restriction. The Company and you hereby agree that the duration of
the Noncompete Period applicable to the noncompete restrictions under the
Operating Agreement resulting from this Grant shall be determined as follows:

(a) If your employment with the Company terminates for any reason prior to the
date when the membership interest has vested under this Agreement, the
Noncompete Period applicable to the Grant shall be zero (0) and the noncompete
restrictions of the Operating Agreement shall not apply.

(b) If, at any time on or after the membership interest has vested under this
Agreement, your employment with the Company is terminated by the Company for
“Cause” (as defined below) or as a result of your voluntary resignation of
employment from the Company, then the Noncompete Period applicable to the Grant
shall be two (2) years, unless you are an “Opter” (as defined below) as of the
date of your termination of employment, in which case, the Noncompete Period
shall be zero and the noncompete restrictions of the Operating Agreement shall
not apply. For purposes of this Agreement, you shall be an Opter if your average
annual “Compensation” (as defined below) for the 24 months immediately preceding
the date of your termination of employment is less than $300,000 (Three Hundred
Thousand Dollars) (adjusted annually by the Gross Domestic Product Implicit
Price Deflator (for such year) as published by the Bureau of Economic Analysis
(or, in the event such index is no longer published, such other cost-of-living
index as the Company may select); provided, however, that you shall not qualify
as an Opter if you receive more than $1,000,000 (One Million Dollars) in
exchange for your ownership interest in the Company. For purposes of this
Agreement, the term “Compensation” shall mean the sum of (a) your wages
(including any bonus or incentive payments of any kind, as reflected on your
Form W-2 or otherwise), (b) the taxable income realized by you as a result of
being a Member of the Company (as reflected on the Form K-1 received by you with
respect to the Company), and (c) any other income received by you as a result of
your ownership of the Company (as reflected on a Form 1099 or otherwise). For
purposes of this Agreement, “Cause” shall mean conduct by you which involves
fraud, moral turpitude, willful misconduct, bad faith or commission of a crime
that is classified as a felony under New York law and in the reasonable opinion
of the Managing Member is injurious to the Company.

 

2



--------------------------------------------------------------------------------

(c) If, at any time on or after the membership interest has vested under this
Agreement, your employment terminates for any reason other than a reason
described in Section 5(b) above, then the Noncompete Period applicable to the
Grant shall be: (i) six (6) months, if your employment is terminated more than
one (1) year after the membership interest has vested, and provided that at
least $10,000,000 (Ten Million Dollars) has been distributed to all Members of
the Company after the time when your membership interest has vested, (ii) one
(1) year, if your employment is terminated more than two (2) year after the
membership interest has fully vested, and provided that at least $20,000,000
(Twenty Million Dollars) has been distributed to all Members of the Company
after the time when your membership interest has vested, (iii) eighteen
(18) months, if your employment is terminated more than three (3) years after
the membership interest has vested, and provided that at least $30,000,000
(Thirty Million Dollars) has been distributed to all Members of the Company
after the time when your membership interest has vested, or (iv) two (2) years,
if your employment is terminated more than four (4) years after the membership
interest has vested, and provided that at least $40,000,000 (Forty Million
Dollars) has been distributed to all Members of the Company after the time when
your membership interest has vested. Notwithstanding the foregoing provisions of
this Section 6(c), if you are an Opter as of the date your termination of
employment, the Noncompete Period applicable to the Grant shall be zero and the
noncompete restrictions of the Operating Agreement shall not apply.

7. Relationship. Neither the membership interest or this Agreement will confer
upon you any right with respect to the continuance of service with the Company
nor interfere in any way with the right of the Company to terminate your at-will
employment at any time.

8. Representations. You represent and warrant to the Company that (i) you are an
accredited investor (as such term is defined in Regulation D promulgated under
the Securities Act); (ii) upon receipt of the Grant, you will be acquiring the
membership interest for your own account for the purpose of investment and not
with a view to or for sale in connection with any distribution thereof; and
(iii) you understand that (x) the membership interest have not been registered
with the Securities and Exchange Commission; and (y) such membership interest
shall be subject to the restrictions on transfer contained in the Operating
Agreement and in this Agreement. You further acknowledge that the terms of this
Agreement relate solely to the membership interest granted to you hereunder.

9. Governing Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York, but without regard to its
principles of conflicts of law. In the event any provision hereof shall be held
invalid, illegal or unenforceable, in whole or in part, for any reason, such
determination shall not affect the validity, legality or enforceability of any
remaining provision, portion of provision or this Agreement overall, which shall
remain in full force and effect as if this Agreement had been absent the
invalid, illegal or unenforceable provision or portion thereof. The Company and
you covenant and agree that the state courts located in New York, or in a case
involving diversity of citizenship or a federal question, the federal courts
located in New York shall have exclusive jurisdiction of any action or
proceeding under this Agreement or related to the matters contemplated by this
Agreement or any agreement entered into in connection therewith.

 

3



--------------------------------------------------------------------------------

10. Successors and Assigns. This Agreement shall inure to the benefit of and be
binding upon the parties hereto and their respective successors and permitted
assigns.

11. Notices. All notices and other communications required or permitted
hereunder shall be in writing and deemed to have been received on the date of
delivery if delivered by hand, overnight express, or e-mail (if receipt thereof
is confirmed by telephone) or three (3) days after the date of posting if mailed
by registered or certified mail, postage prepaid, addressed to the Company, 290
Woodcliff Drive, Fairport, New York 14450, Attention: Chief Legal Officer, with
a copy to Harold Levine, Esq., Herrick, Feinstein LLP, 2 Park Avenue, New York,
New York 10016, and to you at your address as set forth herein (or such other
address to which either party hereto in the future shall notify the other party
hereto of to send such notices and communications). Such notices and other
communications shall not be considered delivered until actually received or
deemed received pursuant to this Section 11.

12. Entire Agreement. This Agreement constitutes the entire agreement between
the Company and you with respect to the subject matter hereof, and supersedes
and cancels all prior written or oral agreements, if any, with respect to such
subject matter.

Please acknowledge receipt of this Agreement by signing the enclosed copy of
this Agreement in the space provided below and returning it promptly to the
Company.

 

Sincerely,

MANNING & NAPIER GROUP, LLC

By:   /s/ RICHARD B. YATES   Name:   Richard B. Yates   Title:   Corporate
Secretary

Accepted and agreed to

as of October 31, 2011:

 

    /s/ James E. Mikolaichik James E. Mikolaichik Address:   15 Minuteman Road  
Medfield, MA 02052

 

4